United States Court of Appeals
                                                                                          Fifth Circuit
                                                                                        F I L E D
                            UNITED STATES COURT OF APPEALS
                                                                                          May 17, 2004
                                 FOR THE FIFTH CIRCUIT
                                                                                    Charles R. Fulbruge III
                                     _________________________                              Clerk
                                           No. 03 - 60614
                                       SUMMARY CALENDAR
                                     _________________________

OSCAR ROLENDIO ANZUETO-VELIZ,

                       Petitioner,

   v.

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                       Respondent.

______________________________________________________________________________

                        Petition for Review of an Order of the
                            Board of Immigration Appeals
                                 BIA No. A78 321 975
______________________________________________________________________________

Before REYNALDO G. GARZA, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:1

        In this appeal, we review the Board of Immigration Appeals’ decision affirming the

immigration judge’s denial of Oscar Rolendio Anzueto-Veliz’s requests for asylum and

withholding of removal.

        An alien must file an application for asylum within one year of his arrival in the United

States. 8 U.S.C. § 1158(a)(2)(B). Anzueto-Veliz does not challenge the immigration judge’s


        1
        Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.

                                                 -1-
finding that he failed to file his application within one year of his arrival. Thus, he has waived his

claim for asylum. See Rodriguez v. INS, 9 F.3d 408, 414 n.15 (5th Cir. 1993).

       We also conclude that the immigration judge’s decision denying withholding of removal

was supported by substantial evidence. Anzueto-Veliz alleges that he got into a fight with gang

members in Guatemala because he refused to join their gang; however, he admits that he had no

further direct contact with any gang members after the initial altercation. Anzueto-Veliz merely

alleges that he left Guatemala because the gang members continued to inquire about his

whereabouts after he had moved several times within Guatemala. Anzueto-Veliz’s isolated

encounter with gang members did not constitute persecution and was not indicative of the

likelihood of future persecution upon his return to Guatemala. See Efe v. Aschcroft, 293 F.3d

899, 906 (5th Cir. 2002); Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994).

       Anzueto-Veliz’s petition for review is therefore denied.




                                                  -2-